Title: To James Madison from Andrew Ellicott, 9 March 1811
From: Ellicott, Andrew
To: Madison, James


Dear Sir,Lancaster March 9th. 1811.
If a messenger should be wanted to carry despatches to France, after my friend, and connexion Mr. Barlow goes to that country, I take the liberty of offering myself for that service. I have several reasons, independent of mere curiosity for making this application.
On my return to this place, I found a considerable degree of sensibility excited by the appointment of Mr. Barlow; nothing has been left undone on my part to shew that in the present situation of our affairs, it was the best thing that could be done. The federalists will be more easily reconciled to the measure than another section of our citizens, who are, perhaps from the want of proper information attached to an ambitious, and artful faction. If I should in a future communication be more lengthy, and explicit on the ambitious views of the party just mentioned, I wish you to attribute it to two motives, first friendship for yourself, and secondly, a desire to serve our common country which is the only ambition I have ever felt.
So long as I believe, as now do, that your views are patriotic, you will receive the feeble support of myself and pen, but affected patriotism has so often been used as the most certain road to power, that I am sometimes almost induced to suspect myself.
My best compliments to Mrs. Madison, and believe me to be with due regard, and esteem, Your sincere friend, and Hbl. servt.
Andw. Ellicott.
 